DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         CHELSEY SWEENEY,
                             Appellant,

                                    v.

                         MATTHEW C. SMITH,
                             Appellee.

                              No. 4D17-1986

                          [February 15, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Sherwood Bauer, Jr., Judge; L.T. Case No.
562016DR001950.

   Chelsey Sweeney, Orient, Ohio, pro se.

   Mathew C. Smith, Vero Beach, pro se.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.